Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 09/13/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-3 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Lotz et al. (US 20180209328) and Murayama (US 20140366530) are representative of the art in this field. Lotz discloses:
1. A turbocharger (Para [0027]) comprising: 
a turbine wheel (Para [0027]) that is rotated by a flow of exhaust gas; 
a turbine housing (Para [0027]) that houses the turbine wheel and defines a bypass passage (Para [0027]) that provides a bypass between an exhaust gas upstream side and an exhaust gas downstream side relative to the turbine wheel; and 
a wastegate valve (14) that opens and closes the bypass passage, 
the turbine housing having a valve seat surface (26) that is a flat surface contacting the wastegate valve when the wastegate valve is in a closed state, and a through-hole (18) that extends through a wall of the turbine housing, 
the wastegate valve having a shaft (not shown but connected to pivot point24) that extends through the through-hole and is rotatably supported by the turbine housing, and a valve body (16) that extends in a radial direction of the shaft from an end of the shaft that is located inside the turbine housing, 
the valve body having a valve surface (23) that is a flat surface facing the valve seat surface when the wastegate valve is in the closed state, 
wherein: when the wastegate valve is in the closed state (Fig. 3), an entire opening of the bypass passage is covered by the valve body as seen from a direction orthogonal to the valve seat surface; and 
Murayama discloses: the shaft and the valve body being an integrally molded part (Para [0034]), 
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-3, in claim 1 the prior art of record does not teach:
when a geometric center of a shape of an outer edge of the valve surface is called a valve center and a geometric center of a shape of the opening of the bypass passage in the valve seat surface is called an opening center, a shortest distance from the valve center to a central axis of the shaft is longer than a shortest distance from the opening center to the central axis of the shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDWARD BUSHARD/
Examiner, Art Unit 3746


/AUDREY B. WALTER/Primary Examiner, Art Unit 3746